DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-14 are pending for examination in the application filed June 25, 2020.

Priority
Acknowledgment is made of the current application’s claim for priority from Provisional Application 62/867,332, filed June 27, 2019.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-11, 13-14 are being rejected under 35 U.S.C. 103 as being unpatentable over Weese (U.S. Patent Application Publication 2017/0193765 A1), and further in view of Berger et al. (Berger; U.S. Patent Application Publication 2011/0172954 A1).
Regarding Claim 1, Weese discloses aspects of the method of monitoring a containment barrier 
providing a first sensor at a first location on the containment barrier (Apparatus 110 with Sensor Subsystem 410: [0022] As described above, each barrier protection apparatus 110 includes a number of components along with one or more sensors to gather data regarding a possible intrusion, and to communicate with other barrier protection apparatuses 110 and a monitoring station or central controller 114. FIG. 4 shows a block diagram of the system 100 and a barrier protection apparatus 110 according to one embodiment. The apparatus 110 includes a processing device 402, a wireless communication subsystem 406, a sensor subsystem 410, a memory 414, a power subsystem 420 and a lighting subsystem 424, including the lighting device 304, 314. [0027] Sensor data may include data received from the sensor subsystem 410. In one embodiment, the sensor subsystem 410 includes a three-axis accelerometer which is mechanically coupled to the barrier and configured to detect vibrations within the barrier. Vibrations may occur, for example, due to an intruder attempting to scale the barrier structure, as denoted by the (X) in FIG. 2. In some embodiments, the accelerometer, or the accelerometer and the sensor subsystem 410, are located adjacent the mounting of the apparatus to the barrier, such as within the base of the housing of the apparatus, in order for the accelerometer to be tightly coupled to the barrier. A secure or tight coupling is provided to improve the ability of the sensor subsystem 410 to detect vibrations in the barrier without being triggered by wind or other forces of nature. In other embodiments, the sensor subsystem 410 may be configured to provide microwave-Doppler sensing or passive infrared sensing. The apparatus 110 and sensor subsystem 410 may include video motion detection through the use, for example, of low cost camera modules integrated into the apparatus 110. Data or images captured by the camera modules could be used as sensor data for alarm assessment purposes. Alternatively or additionally, data or captured images could be transmitted to the central controller 114 and used for post event forensics. In some embodiments, the image capture could be triggered by the central controller 114, the processing device 402 and/or the sensor subsystem 410.); 
providing a second sensor at a second location on the containment barrier different from the first location (See Figure 2A and associated discussions) of the first sensor (Apparatus 110 with Sensor Subsystem 410: [0022] As described above, each barrier protection apparatus 110 includes a number of components along with one or more sensors to gather data regarding a possible intrusion, and to communicate with other barrier protection apparatuses 110 and a monitoring station or central controller 114. FIG. 4 shows a block diagram of the system 100 and a barrier protection apparatus 110 according to one embodiment. The apparatus 110 includes a processing device 402, a wireless communication subsystem 406, a sensor subsystem 410, a memory 414, a power subsystem 420 and a lighting subsystem 424, including the lighting device 304, 314. [0027] Sensor data may include data received from the sensor subsystem 410. In one embodiment, the sensor subsystem 410 includes a three-axis accelerometer which 
detecting a plurality of vibration events over a time period caused by repeated contacts with the containment barrier by an intruder ([0032] In a further embodiment, data collected from multiple sensors may be combined by the apparatuses 110 and/or by the central controller 114 to determine whether a possible intrusion has occurred. For example, this multi-sensor approach provides a means to monitor vibration generated by an intruder scaling the barrier and a change in the radio frequency (RF) field caused by an intruder crossing over the top of the barrier. The change in the RF field may be detected, as described above, by a change in the RSSI value. In the case of gross intrusions or attacks, such as breaking through the barrier, data from one sensor or system alone, such as vibrations measured by the accelerometer, may be sufficient to detect the intrusion.); 
for each vibration event, obtaining using a control system (Central Controller 114) from each of the first and second sensors (Apparatuses 110), first and second signals which are caused by the vibration events on the containment barrier ([0032] In a further embodiment, data collected from multiple sensors may be combined by the apparatuses 110 and/or by the central controller 114 to determine whether a possible intrusion has occurred. For example, this multi-sensor approach provides a means to monitor vibration generated by an intruder scaling the barrier and a change in the radio frequency (RF) field caused by an intruder crossing over the top of the barrier. The change in the RF field may be detected, as described above, by a change in the RSSI value. In the case of gross intrusions or attacks, such as breaking through the barrier, data from one sensor or system alone, such as vibrations measured by the accelerometer, may be sufficient to detect the intrusion.); 
comparing using the control system the first and second signals from the first and second sensors from a plurality of vibration events ([0031] In one embodiment, the wireless communication subsystem 310 of apparatus 110b in FIG. 2 may continuously or periodically measure a Received Signal Strength Indicator (RSSI) for each wireless signal received from the wireless communication subsystems of one or more adjacent barrier protection apparatuses 110a, 110c. If the RSSI changes, such changes may be attributed to a disruption in the signal transmission path caused by an intruder, escapee or other alarm event near the barrier as denoted by the (X) in FIG. 2. In one embodiment, the apparatus 110b may communicate an alarm condition of a possible intrusion to the controller 114 in response to the change in RSSI. The apparatus 110b may communicate an alarm condition of a possible intrusion to the controller 114 in response to the change in RSSI and a change in data from other sensors in the apparatus 110b. In other embodiments, the apparatus 110b may signal an alarm condition only in response to a change in the RSSI and receipt of a message or alarm condition from the adjacent apparatus 110a that a change in the RSSI also was noted by that adjacent apparatus 110a with respect to signals it received from apparatus 110b. In other embodiments, both apparatuses 110a, 110b may report a change in RSSI to the central controller 114. Based on the received reports, the central controller may signal the occurrence of the alarm condition and possible intrusion in the barrier adjacent apparatuses 110a and 110b. In further embodiments, each apparatus 110 transmits regular reports of the signals it receives to the central controller. The central controller is configured to monitor and analyze the received data, such as RSSI measurements from a plurality of barrier protection apparatuses 110, to determine whether an alarm condition and possible intrusion in the barrier has occurred.); 
making a selection using the control system from the plurality of vibration events at least one vibration event where there is a difference in the first signal relative to the second signal caused by a difference in a location of the vibration event on the containment barrier ([0032] In a further embodiment, data collected from multiple sensors may be combined by the apparatuses 110 and/or by the central controller 114 to determine whether a possible intrusion has occurred. For example, this multi-sensor approach provides a means to monitor vibration generated by an intruder scaling the barrier and a change in the radio frequency (RF) field caused by an intruder crossing over the top of the barrier. The change in the RF field may be detected, as described above, by a change in the RSSI value. In the case of gross intrusions or attacks, such as breaking through the barrier, data from one sensor or system alone, such as vibrations measured by the accelerometer, may be sufficient to detect the intrusion.); and 
in response to said selection of said at least one vibration event using the control system to generate a signal indicative of an alarm condition caused by said intruder (In one embodiment, the apparatus 110b may communicate an alarm condition of a possible intrusion to the controller 114 in response to the change in RSSI, ¶0031-0032).
Weese does not explicitly state time; however, Weese teaches reports from multiple sensors and analysis of vibrations to communicate an alarm condition of possible intrusion.
In the same field of endeavor, fence intrusion detection, Berger teaches, “[0016] One or more signals from the sensor may be indicative of acceleration of the fence. The signal processing system may be configured to distinguish between movement and substantially no movement of the fence by comparing the magnitude of the acceleration with a threshold. The threshold may be dynamic and the fence intrusion system may be configured to adjust the threshold. The fence intrusion system may be configured to adjust the threshold based on long term changes in the magnitude of the acceleration. [0017] The signal processing system may be configured to distinguish between movement and substantially no movement of the fence based on a time analysis of the one or more signals. [0018] The signal processing system may include a Gausian mixture model configured to detect movement of the fence from the one or more signals and a Gausian mixture model configured to detect substantially no movement of the fence from the one or more signals. The signal processing system may be configured to distinguish between movement and substantially no movement of the fence based on which of the Gausian mixture models provides a higher output. [0019] The signal processing system may include a Gausian mixture model configured to detect movement of the fence cause by rattling of the fence from the one or more signals, a Gausian mixture model configured to detect movement of the fence cause by climbing of the fence from the one or more signals, and/or a Gausian mixture model configured to detect movement of the fence cause by activity other than rattling or climbing of the fence from the one or more signals. The signal processing system may be configured to distinguish between movement of the fence caused by rattling of the fence, by climbing of the fence, and/or by activity other than rattling or climbing of the fence based on which of the Gausian mixture models provides a higher output. Gausian mixture models may also be used to distinguish between rattling, climbing, kicking, leaning, and/o activity other than rattling, climbing, kicking, and/or leaning.”
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the presently filed invention to modify the system of Weese with the teachings of Berger to distinguish between movement and substantially no movement of the fence based on a time analysis of the one or more signals, to distinguish based on the signals between movement of the fence caused different types of activity, such as rattling of the fence, climbing of the fence, kicking of the fence, leaning on the fence, and/or activity other than rattling, climbing, kicking of and/or leaning on of the fence, in order to isolate and protect public and private places against unauthorized access, such as airports, military bases, power stations, and construction zones, as taught by Berger.
Regarding Claim 2, Berger further teaches the aspects of the method of claim 1 wherein comparing the signals from the first and second sensors comprises comparing magnitudes of the signals which change in relation to the location of the intruder on the containment barrier ([0016] One or more signals from the sensor may be indicative of acceleration of the fence. The signal processing system may be configured to distinguish between movement and substantially no movement of the fence by comparing the magnitude of the acceleration with a threshold. The threshold may be dynamic and the fence intrusion system may be configured to adjust the threshold. The fence intrusion system may be configured to adjust the threshold based on long term changes in the magnitude of the acceleration. [0017] The signal processing system may be configured to distinguish between movement and substantially no movement of the fence based on a time analysis of the one or more signals. [0018] The signal processing system may include a Gausian mixture model configured to detect movement of the fence from the one or more signals and a Gausian mixture model configured to detect substantially no movement of the fence from the one or more signals. The signal processing system may be configured to distinguish between movement and substantially no movement of the fence based on which of the Gausian mixture models provides a higher output. [0019] The signal processing system may include a Gausian mixture model configured to detect movement of the fence cause by rattling of the fence from the one or more signals, a Gausian mixture model configured to detect movement of the fence cause by climbing of the fence from the one or more signals, and/or a Gausian mixture model configured to detect movement of the fence cause by activity other than rattling or climbing of the fence from the one or more signals. The signal processing system may be configured to distinguish between movement of the fence caused by rattling of the fence, by climbing of the fence, and/or by activity other than rattling or climbing of the fence based on which of the Gausian mixture models provides a higher output. Gausian mixture models may also be used to distinguish between rattling, climbing, kicking, leaning, and/o activity other than rattling, climbing, kicking, and/or leaning.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the presently filed invention to modify the system of Weese with the teachings of Berger to distinguish between movement and substantially no movement of the fence by comparing the magnitude of the acceleration with a threshold and to adjust the threshold based on long term changes in the magnitude of the acceleration, as taught by Berger.
Regarding Claim 3, Weese further discloses the aspects of the method of claim 1 wherein comparing the signals from the first and second sensors comprises comparing portions of frequency spectra of the signals representing a range of frequencies which are substantially attenuated by a material of the containment barrier (¶0027-0032 see additionally Berger at [0021], [0069], [0073]).
Regarding Claim 5, Weese further discloses the aspects of the method of claim 1 further including providing a third sensor at a third location on the containment barrier different from the first and second locations (Figure 2A and associated discussions).
Regarding Claim 6, Weese further discloses the aspects of the method of claim 1 wherein the first and second sensors are operable at different sensitivities so as to distinguish a non-climbing event from a climbing event ([0027]-[0031] In one embodiment, the wireless communication subsystem 310 of apparatus 110b in FIG. 2 may continuously or periodically measure a Received Signal Strength Indicator (RSSI) for each wireless signal received from the wireless communication subsystems of one or more adjacent barrier protection apparatuses 110a, 110c. If the RSSI changes, such changes may be attributed to a disruption in the signal transmission path caused by an intruder, escapee or other alarm event near the barrier as denoted by the (X) in FIG. 2. In one embodiment, the apparatus 110b may communicate an alarm condition of a possible intrusion to the controller 114 in response to the change in RSSI. The apparatus 110b may communicate an alarm condition of a possible intrusion to the controller 114 in response to the change in RSSI and a change in data from other sensors in the apparatus 110b. In other embodiments, the apparatus 110b may signal an alarm condition only in response to a change in the RSSI and receipt of a message or alarm condition from the adjacent apparatus 110a that a change in the RSSI also was noted by that adjacent apparatus 110a with respect to signals it received from apparatus 110b. In other embodiments, both apparatuses 110a, 110b may report a change in RSSI to the central controller 114. Based on the received reports, the central controller may signal the occurrence of the alarm condition and possible intrusion in the barrier adjacent apparatuses 110a and 110b. In further embodiments, each apparatus 110 transmits regular reports of the signals it receives to the central controller. The central controller is configured to monitor and analyze the received data, such as RSSI measurements from a plurality of barrier protection apparatuses 110, to determine whether an alarm condition and possible intrusion in the barrier has occurred. [0032] In a further embodiment, data collected from multiple sensors may be combined by the apparatuses 110 and/or by the central controller 114 to determine whether a possible intrusion has occurred. For example, this multi-sensor approach provides a means to monitor vibration generated by an intruder scaling the barrier and a change in the radio frequency (RF) field caused by an intruder crossing over the top of the barrier. The change in the RF field may be detected, as described above, by a change in the RSSI value. In the case of gross intrusions or attacks, such as breaking through the barrier, data from one sensor or system alone, such as vibrations measured by the accelerometer, may be sufficient to detect the intrusion. See additionally the teachings of Berger, ¶0016-0019).
Regarding Claim 7, Weese further discloses the aspects of the method of claim 1 wherein the containment barrier comprises a fence ([0014] The present disclosure describes a multi-sensor system to protect a barrier by detecting possible intrusions on the barrier or in proximity to the barrier. The barrier may be a wall or a fence or any boundary structure for a house, building, facility, campus, worksite, correctional facility, airport, industrial property, storage facility, or other outdoor or indoor site. It will be appreciated that an intrusion at the barrier may include a person attempting to gain access into a controlled area, or a person attempting to leave or escape a controlled area. An intrusion also may created by an inanimate object being used to compromise a barrier. See additionally the teachings of Berger, ¶0016-0019, ¶0005 and Figure 2 discussions).
Regarding Claim 8, Weese further discloses the aspects of the method of claim 1 wherein the first and second sensors are located at different heights on the containment barrier so that comparison of the first and second signals is indicative of a change in height (¶0020-0021 height based mounting and light consideration teachings).
Berger further teaches the aspects of the method of claim 1 wherein the first and second sensors are located at different heights on the containment barrier so that comparison of the first and second signals is indicative of a change in height (¶0021 see vertical and horizontal distinguishing between climbing and rattling)
Regarding Claim 9, Berger further teaches the aspects of the method of claim 8 wherein the first and second signals are compared over a series of sequential vibration events so as to determine changes dependent on a change of height of the events indicative of an intruder climbing the containment barrier (climbing versus rattling, ¶0020-0021 and ¶0059-0072).
Regarding Claim 10, Weese further discloses the aspects of the method of claim 1 wherein a single vibration event is analyzed by the control system to determine a location of the event on the containment barrier (which sensor apparatus is communicating, [0031] In one embodiment, the wireless communication subsystem 310 of apparatus 110b in FIG. 2 may continuously or periodically measure a Received Signal Strength Indicator (RSSI) for each wireless signal received from the wireless communication subsystems of one or more adjacent barrier protection apparatuses 110a, 110c. If the RSSI changes, such changes may be attributed to a disruption in the signal transmission path caused by an intruder, escapee or other alarm event near the barrier as denoted by the (X) in FIG. 2. In one embodiment, the apparatus 110b may communicate an alarm condition of a possible intrusion to the controller 114 in response to the change in RSSI. The apparatus 110b may communicate an alarm condition of a possible intrusion to the controller 114 in response to the change in RSSI and a change in data from other sensors in the apparatus 110b. In other embodiments, the apparatus 110b may signal an alarm condition only in response to a change in the RSSI and receipt of a message or alarm condition from the adjacent apparatus 110a that a change in the RSSI also was noted by that adjacent apparatus 110a with respect to signals it received from apparatus 110b. In other embodiments, both apparatuses 110a, 110b may report a change in RSSI to the central controller 114. Based on the received reports, the central controller may signal the occurrence of the alarm condition and possible intrusion in the barrier adjacent apparatuses 110a and 110b. In further embodiments, each apparatus 110 transmits regular reports of the signals it receives to the central controller. The central controller is configured to monitor and analyze the received data, such as RSSI measurements from a plurality of barrier protection apparatuses 110, to determine whether an alarm condition and possible intrusion in the barrier has occurred.).
Regarding Claim 11, Berger further teaches the aspects of the method of claim 1 wherein the control system operates also for monitoring of the sensor and detecting threshold crossings of amplitude (Figure 3A to 8 see frequency of resonance and the filtering algorithms, with band pass filter discussions).
Regarding Claim 13, Berger further teaches the aspects of the method of claim 12 wherein the frequency domain algorithm does a frequency analysis of the signal from each sensor, where the frequency envelope is partitioned into multiple sections that correspond to the primary frequencies for each event type (Figure 3A to 8 see frequency of resonance and the filtering algorithms, with band pass filter discussions).
Regarding Claim 14, Berger further teaches the aspects of the method of claim 1 wherein the control system uses a combination of events in a multi-dimensional matrix that analyzes one or more of: relative amplitude of each frequency, the duration of each detected event, the repetition rate of said event, the period over which this event occurs, and the presence or absence of a time domain step function ([0018] The signal processing system may include a Gausian mixture model configured to detect movement of the fence from the one or more signals and a Gausian mixture model configured to detect substantially no movement of the fence from the one or more signals. The signal processing system may be configured to distinguish between movement and substantially no movement of the fence based on which of the Gausian mixture models provides a higher output. [0019] The signal processing system may include a Gausian mixture model configured to detect movement of the fence cause by rattling of the fence from the one or more signals, a Gausian mixture model configured to detect movement of the fence cause by climbing of the fence from the one or more signals, and/or a Gausian mixture model configured to detect movement of the fence cause by activity other than rattling or climbing of the fence from the one or more signals. The signal processing system may be configured to distinguish between movement of the fence caused by rattling of the fence, by climbing of the fence, and/or by activity other than rattling or climbing of the fence based on which of the Gausian mixture models provides a higher output. Gausian mixture models may also be used to distinguish between rattling, climbing, kicking, leaning, and/o activity other than rattling, climbing, kicking, and/or leaning. [0093] After detecting activity on the fence, features of the signals may be extracted. Distribution of features may look like a Gaussian distribution, as illustrated in FIG. 10, Gaussian Mixture Models (GMM) may be set up to model the feature space. One Gaussian mixture may be employed in this application for each feature. The training of GMMs may be performed using the EM algorithm or by any other means. In order to enhance performance of recognition, one GMM may also be formed to model the no-activity state. This may help to reject false detection of activity on the fence. [0094] Along with the GMM models for three classes of rattling, climbing, and no-activity; a state machine may be utilized. A three-state machine may make final decisions based on the most likely transitions of the last events and the current event. The classifier may check three, five, or a different number of consecutive frames and counts occurrence of different events. The events with more occurrences may be determined as the most likely class. Where the covariance matrix is utilized in computing the probability distribution, usually represented as ΣK, as per the Gaussian Mixture Model).

Claims 2, 12 are being rejected under 35 U.S.C. 103 as being unpatentable over Weese, Berger, and further in view of Anderson et al. (Anderson; U.S. Patent Application Publication 2020/0363241 A1).
Regarding Claim 4, The combination of Weese and Berger does not explicitly state fiber optic. 
In the same field of endeavor, intrusion detection systems, Anderson teaches the aspects of the method of claim 1 wherein the first and second sensors comprise a common length of fiber optical cable with a sensor interrogator operatively coupled thereto to determine containment barrier of the intruder on the fence ([0026] The sensor can include a fiber optic cable, connected to the coupling, comprising an optical fiber having a plurality of fiber Bragg gratings (FBG) spaced apart from each other; and a light source configured to emit a pulse of coherent light into the optical fiber. [0027] Each respective FBG in the sensor can be spaced apart from an adjacent FBG by a first distance, and the delay element can have a length that is about an integral multiple of the first distance. The second delay element can have a length that is a less than the first distance. The second delay element length can be one half of the first distance. [0057] The following describes various principles related to interferometer-based sensor devices, and related systems and methods. For example, some disclosed principles pertain to systems, methods, and components to detect a location of an intruder and/or a change in temperature along a length of fiber optical cable. As but one illustrative example, a system may include an interferometer having a plurality of optical paths within one fiber optic cable having fiber Bragg gratings (FBGs) serially disposed within an optical fiber in the cable. Each FBG may reflect at least some of the light that arrives at the FBG, thus each respective FBG defines a halfway point for a corresponding round-trip optical path in the optical fiber within the fiber optic cable. The interferometer may delay some of the reflected pulses so that pulses reflected from adjacent FBGs can be combined, which is analogous to pulses reflected from mirrors in a conventional Michelson interferometer arriving together at a detector. The system may further include a detection component that may measure a phase difference in the light reflected from the pair of adjacent FBGs to identify a distortion event occurring between the pair of adjacent FBGs. That said, descriptions herein of specific appliance, apparatus or system configurations, and specific combinations of method acts, are but particular examples of contemplated sensors, components, systems, and methods chosen as being convenient illustrative examples of disclosed principles. One or more of the disclosed principles can be incorporated in various other sensors, components, systems, and methods to achieve any of a variety of corresponding, desired characteristics. Thus, a person of ordinary skill in the art, following a review of this disclosure, will appreciate that sensors, components, systems, and methods having attributes that are different from those specific examples discussed herein can embody one or more presently disclosed principles, and can be used in applications not described herein in detail. Such alternative embodiments also fall within the scope of this disclosure.).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the presently filed invention to modify the system of Weese and Berger to incorporate the sensing elements with the teachings of Anderson to output an alert responsive to identifying the segment experiencing strain to detect a location of an intruder and/or a change in temperature along a length of fiber optical cable, as taught by Anderson.
Regarding Claim 12, The combination of Weese and Berger does not explicitly state time domain discrimination algorithm and a frequency domain algorithm. 
In the same field of endeavor, intrusion detection systems, Anderson teaches the aspects of the method of claim 1 wherein the control system operates using a time domain discrimination algorithm and a frequency domain algorithm (¶0103-0123).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the presently filed invention to modify the system of Weese and Berger to incorporate the sensing elements with the teachings of Anderson to output an alert responsive to identifying the segment experiencing strain to detect a location of an intruder and/or a change in temperature along a length of fiber optical cable, as taught by Anderson.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
Stefanelli et al. disclosed METHODS AND SYSTEMS FOR BREAK-IN DETECTION (U.S. Patent Application Publication 2020/0098232 A1).
[0003] In particular, WO 2013/098861 discloses a security system that can monitor intrusion-detection barriers. This system has an array of sensors installed along the barrier in signal communication with one another and connected to a microcontroller. The sensors are constructed according to MEMS (Micro Electro-Mechanical System) technology and may be uniaxial, biaxial or triaxial. In response to a mechanical action on the intrusion-detection barrier, such sensors generate an electric signal along at least one axis thereof. The sensors are divided into modules, with each module having a peripheral analyzer consisting of a microcontroller in which the distances between each sensor of the module are stored. This peripheral analyzer is configured to sample the electric signals generated on each axis of the sensor and to assign a first break-in probability by comparison with preset threshold values. The probability is assigned according to a fuzzy or Boolean logic. The fuzzy logic uses a comparison between the signal from each sensor with about one hundred different thresholds, thereby affording time-dependent signal classification. On the other hand, the Boolean logic use a single threshold that defines the occurrence of the mechanical action. The alarm signal is triggered when the received signals for each axis of the sensors are greater than one or more thresholds, based on the logic in use, during a given time window of analysis. In particular, membership functions are identified, which relate the exceeding of the reference threshold to the time window of analysis. These membership functions are used to assign a probability to the mechanical action detected by the individual sensor. The peripheral analyzer generates an alarm signal that depends on the spatial coordinates of the sensors of the module. Therefore, a mechanical action is detected by the nearest sensor with greater intensity and by the sensors adjacent thereto with smaller intensity. This information redundancy affords correct identification of the position in which the mechanical action occurred. The alarm signal generated by the peripheral analyzer is transmitted to a central analyzer, which is configured to perform a comparison between alarm signals of adjacent modules. As a result of this comparison a second alarm signal is generated, which notifies whether two or more zones (corresponding to one or more modules) have detected the same mechanical actions on the intrusion-detection barrier. [0019] The step of calibrating at least one sensor 3 comprises the sub-step of creating a digital filter for the sensor 3. This means that each sensor 3, independently of the other sensors of the array 4 of sensors 3, processes the characteristic frequencies in the intrusion-detection barrier 2 to implement a filter that allows identification of these characteristic frequencies each time the sensor 3 detects an acceleration.

Tapanes disclosed Method Of Perimeter Barrier Monitoring And Systems Formed For That Purpose (U.S. Patent 6,937,151 B1).
(58) The preferred embodiments of the present invention rely on the use of a distributed fibre optic vibration sensor or any other suitable, intrinsic distributed fibre optic sensor capable of detecting displacement, movement, loading and/or vibration of an optical fibre suitably attached to each individual picket or panel of a fence, thus detecting and monitoring all movement or physical disturbance to the fence. The key feature is the sensitivity of each picket or panel of the fence and the mechanisms to achieve this.
(60) The preferred embodiment of the present invention provides a method and systems formed for monitoring a perimeter barrier against intrusion or tampering utilising fibre optic sensing technology, which may comprise the steps of: providing a distributed physical disturbance sensing device in the form of a distributed fibre optic vibration sensor as the sensing device configured in a suitable arrangement that responds to the physical disturbance applied by an object, such as a person, as it physically disturbs the monitored pickets or panels of the fence; providing a silica waveguide (single or multi moded) for receiving light from the sensing device instrumentation, the silica waveguide being capable of transmitting the sensing signal in the required manner along its length, but particularly such that the sensing wavelength and the waveguide characteristics satisfy the requirements of the modalmetric, distributed fibre optic vibration sensing and locating techniques described earlier; providing detector means for detecting the sensing signal; if required, providing detector means for detecting the counter-propagating sensing optical signals effected by the same parameter and for determining the time delay or difference between the signals in order to determine the location of the sensed event; providing instrumentation associated with the sensing device having output signals associated with the magnitudes and frequencies of the detected physical disturbance to the sensing device; providing automated system instrumentation which accepts the information from the sensing device instrumentation and suitably analyses, records, alarms, displays and transmits the information; optionally, calibrating the installed sensing device by a suitable process involving disturbing the instrumented pickets or panels a number of times, varying the disturbance a number of ways, to establish statistically derived calibration factors for the monitored perimeter; acquiring the output signal from the sensing device in a continuous configuration or a number of output signals from various sensing devices in a zoned perimeter configuration as a physical disturbance impinges on the instrumented pickets or panels of the monitored perimeter; optionally, utilising the methodology developed by the applicant of this specification for locating events with the distributed fibre optic vibration sensor to actually pin-point the location of the physical disturbance to the monitored perimeter; analysing the signal characteristics using suitable algorithms, taking into account any site calibration factors, so as to determine the likelihood of the detected event being an attempted intrusion or tampering of the perimeter barrier of the monitored perimeter and determining whether to raise an alarm; and recording the detected information and alarm results in a monitoring system and displaying or transmitting the desired information locally and/or remotely.
(61) Furthermore, the preferred embodiment of the present invention provides a method for installing a distributed movement sensitive fibre optic sensing device to a number or all of the individual pickets or panels of a fence to be monitored, which may comprise the steps of: preparing the site for the instrumented perimeter fence installation, or if a fence already exists preparing the existing fence infrastructure for the installation of the instrumented pickets or panels; producing a suitable mechanical configuration or arrangement for a picket or panel fence such that physical disturbance of the monitored pickets or panels of the fence produces suitable movement of the pickets or panels; suitably attaching the distributed fibre optic vibration sensor(s) to each desired fence picket or panel in such a way that the sensing fibres are not visible or readily susceptible to tampering; protecting the sensor leads in a suitable manner, possibly running them in conduits to the sensing device instrumentation; and completing and restoring site works, rendering the monitoring and lead fibres practically invisible.
(63) If a coupler with two output arms is used then the unused arm is fractured or otherwise terminated to avoid back-reflections. The output arm of the coupler is fusion spliced, or otherwise connected (temporarily or permanently), directly to the main sensing waveguide, which is multimoded for the sensing signal. The sensing signal propagates along the entire length of the waveguide until it reaches the opposite end of the sensing waveguide. The end-face of the sensing waveguide is suitably terminated with a mirror so that the sensing signal is efficiently reflected at the mirror and launched back into the coupler. The sensing waveguide is the part of the waveguide sensor that should be exposed to the sensing region of interest (ie., attached to the desired fence pickets or panels). The sensing signal is then branched out into two separate output arms of the coupler (in the opposite direction to the original light input). Electromagnetic radiation that propagates in the coupler arm towards the isolator and light source is attenuated by the isolator and prevented from being launched into the laser diode. The other output arm of the coupler is then terminated at an appropriate photodetector. Appropriate electronics, signal processing schemes and algorithms process the signals from the photodetector to obtain the desired information. The sensing waveguide, which is capable of detecting displacement, movement, loading and/or vibration, is suitably attached to a number or all of the individual pickets or panels of a fence, thus detecting and monitoring all movement or physical disturbance to the fence. The sensing system then analyses the signal characteristics using suitable algorithms, taking into account any site calibration factors, so as to determine the likelihood of the detected event being an attempted intrusion or tampering of the perimeter barrier of the monitored perimeter and determining whether to raise an alarm.
(67) In a preferred embodiment, but without limitation, the distributed sensing technique is based on a modalmetric distributed fibre optic vibration sensor technique.
(90) In preferred embodiments, but without limitation, the sensing waveguide is physically attached to each individual picket or panel of the fence or fence section to be monitored and the sensing waveguide detects any displacement, movement, loading and/or vibration of the monitored fence pickets or panels. In other embodiments, the sensing waveguide is physically attached to a number of the individual pickets or panels of the fence or fence section to be monitored and the sensing waveguide detects any displacement, movement, loading and/or vibration of the monitored fence pickets or panels.

If the claimed invention is amended, Applicant is respectfully requested to indicate the portion(s) of the specification, which dictate(s) the structure/description relied upon to assist the Examiner in proper interpretation of the amended language and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to EMILY C. TERRELL whose telephone number is (571)270-3717. The Examiner can normally be reached on Monday-Thursday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMILY C TERRELL/Primary Examiner, Art Unit 2689